 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAsociacion de Condomines del CondominioVillas delMarandUnion de Tronquistas de Puerto Rico,Local 901, IBTCW & H of A. Case 24-CA-526018 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 27 June 1986 Administrative Law JudgeThomas E. Bracken issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.CHAIRMAN DOTSON, concurring.Contrary to my colleagues, I would not assertjurisdiction over the Respondent that is engaged inthemanagement of a condominium complex, forthe reasons set forth in the dissent inImperialHouse Condominium,279 NLRB 1225 (1986). Ac-cordingly, I would dismiss the complaint.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We note that the General Counsel's exceptions here are limited to thejudge's dismissal of the allegation concerning Sec 8(a)(1) and(3) of theAct and his failure to recommend a remedy thereforSimao J. Avila, Esq.,for the General Counsel.JoseE.de la Cruz-Skerrett, Esq,of San Juan, PuertoRico, andAwildaM.Morales-Fortuno,of Santurce,Puerto Rico, for the Respondent.Miguel A. Torres,of Santurce, Puerto Rico, for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge.This case was tried at Hato Rey, Puerto Rico, on 3, 4,and 5 March 1986 pursuant to a complaint issued on 23December 1985 i The complaint, alleging violations ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tionsAct, is based on a charge filed by the Union on INovember 1985 (amended at the hearing).2 The Re-spondent in its answer denies having violated the Act asalleged.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingFINDINGS OF FACTIJURISDICTIONThe Respondent, a nonprofit association organizedunder the laws of the Commonwealth of Puerto Rico, isengaged in the administration, maintenance, and relatedservices for certain condominium buildings known asVillas delMar, East and West, located in San Juan,Puerto Rico (the Condominium). During the year ending31 July, a representative period of itsannualoperations,Respondent received at the condominium insurance, util-ities, supplies, and other goods and materials valued inexcess of $50,000, of which goods and materials valuedin excess of $50,000 were purchased and received fromother enterprises in Puerto Rico, each of which other en-terprises had received such goods and materials in inter-state commerce directly from points located outside theCommonwealth. During the same period set forth above,Respondent, in the course of its service and maintenanceoperations, derived gross revenues therefrom in excess of$500,000. The Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labororganizationwithin themeaningof Section 2(5) of the Act.It is a large local unionhaving 3500 to 4000 members. It has 5 full-time paidiAll dates are in 1985 unless otherwise stated2At the opening of the hearing, on Monday, 3 March 1986, the Gener-alCounsel moved to amend the complaint by adding a new subpars 7(d),(e),and (0 This amendment alleged that on 9 October the Union hadrequested Respondent to supply it with financial information, includingfinancial statements on which Respondent based its claim of inability tocontinue employing the unit employees The amendment further allegedthat the information was necessary for the Union's performance of itsduties and that since 9 October the Respondent has refused to furnish theUnion with the requested information (G C Exh 1K) Respondent'scounsel, Skerrett, strongly opposed the motion to amend as of this latedate, because the first knowledge he had of it was on the previous Fridayafternoon,when the General Counsel had read it to him over the tele-phone, and the first time he had seen it was that Monday morning Coun-sel for Respondent further argued that he met with the General Counselmore than seven or eight times since the complaint was issued, and thisissue of failing to furnish financial information had never been raised TheGeneral Counsel stated that this was correct, but as soon as he knewabout the allegation, he had telephoned Skerrett's office, and was onlyable to reach the attorney after 5 p in on Friday I reservedmy rulinguntil the following morning when I granted the General Counsel'smotion to amend the complaint Respondent's counsel agreed to go aheadwith the hearing285 NLRB No. 60 CONDOMINIOVILLAS DEL MAR335union officials and 12 office clerical and accounting em-ployees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissues in this proceeding are:1.WhetherRespondent violated Section 8(a)(1) and(5) of the Actby deciding to subcontract its service andmaintenancework to an ouilside contractor,withouthaving afforded the Union the opportunity to negotiateand bargain over its decision to so subcontract,as well asthe effects of such subcontracting on the bargaining unit.2.Whether Respondent violated Section 8(a)(1) and(5) of the Actby failing to provide financial informationrequested by the Union.3.Whether Respondent violated Section 8(a)(1) and(3) of theAct bydiscriminatorily discharging the entirecomplement of the bargaining unit's employees as a con-sequence of its decisionto subcontractits service andmaintenance work.B. BackgroundIn 1975 the Union was designated as the collective-bargaining representative of a unit of employees of theRespondent.3A collective-bargaining agreementwasthereafter negotiated commencing 1 November 1975, andwas in effect for a term of 3 years. The final article ofthis agreement provided as follows:Article XXXIX-DURATIONThis agreement will be in effect during the termof three (3) years starting from November 1, 1975.Its effectiveness[sic].term,as of that date will beautomatically renewed annually unless one partynotifies the other in writing,at least sixty days priorto the expiration date of the effectiveness of same,its desire to terminate,amend,or modify the collec-tivebargaining agreement,In the event a notice of modification is given, asabove stated,negotiation;;for thenew agreementmust start as soon as possible after such notice, butnever later than thirty (30) days before the expira-tion date of the present agreement or any extensionof same.Thereafter,the collective-bargaining agreement wascontinuously extended by written stipulations agreed onby the parties. In December 1982, the parties executed astipulation extending the original agreement for 2 years,the termination date being 31 October 1984.It also pro-vided foran increasein the hourly rate of pay and anincrease in the contributions to be paid to the medicalplan for each employee. (G.C. Exh. 3(b).) On 9 January1985,the parties entered into another stipulation agreeingto extend the previous collective-bargaining agreementfor a period of 1 year with the exception of several mon-etary increases to the employees.4 (G.C. Exh. 3(d).) Thedate of expiration for this last stipulation was set forth as30 October 1985.5A contractclause pertinent to this caseis article XXX,which,was contained in the original bargaining agree-ment,and remained unchanged throughout the 10-yearperiod of bargaining relationship. This provision provid-ed asfollows:ARTICLE XXX-SUBCONTRACTINGIn ordertomaintainthe employment and employ-ment opportunitiesfor the workers covered by thiscollective work contract, the Company agrees thatno work or service currently performed or assignedin the future to the collective work unit, shall besubcontracted, transferred'', leased, assigned, or com-missioned in whole or in part to any other enter-prise, person or non-union employee.In 1985,the Respondent had a 14-person board of di-rectors (board), all of whom were owners of units in theCondominio Villas del Mar. The officers of the boardconsisted of President Osvaldo Suarez Pulido, VicePresident Carmen Lockheimer, Treasurer Aissa Irizarry,and Carmen Mercado, secretary. The board employedthree salaried employees, consisting of an administrator,a secretary for the administrator, and a maintenance su-pervisor. The supervisor of maintenance for the first 7-1/2 months of 1985 was Salvador Nigaglioni, who hadcommenced working for the Respondent in August 1983.Nigaglioni was the sole supervisor for the Respondent's7 to 10 maintenance employees. On a daily basis he as-signed and directed the employees to whatever janitorialor maintenance work that in his judgment he deemednecessary.He alsodealt withplumbers, electricians, andother outside services. Unlike the employees in the bar-gaining unitwho were paid on an hourly basis, Nigag-lioniwas paida weeklysalary and he was not a memberof the Union. I find that Nigaglioni was a supervisorwithin themeaning ofSection 2(11) of the Act, as hewas in direct charge of the maintenance service and jani-torial employees of the Respondent and responsibly as-signed anddirected these employees in their work, andused independent judgment in making such assignments.Holiday Inn of Dunkirk,211NLRB 461 (1974);BallouBrick Co.,277 NLRB 41 (1985).C. The Events of May, June, and July 1985InMay, the Union appointed Miguel A. Torres to bethe business representative for the unit employees of theRespondent. Torres had over 15 years' experience as aunion agent,and had organized the serviceand mainte-nance employees of the Respondent in 1975, after whichhe was assigned to represent employees of other employ-3The unit admittedto be appropriate by Respondentin its answer isAll serviceand maintenanceemployees employed byRespondent atits condominium in Isla Verde,Puerto Rico, but excluding all cleri-cal and officeemployees,guards and supervisors,as defined by theAct.4 The hourly rate of pay was increased, the amount of the contributionto the medical plan was increased, and a contribution to a vacation centerwas established5No explanation was set forth why the termination date was changedfrom the 31st of the month to the 30th as in prior contracts,and I attachno significance to it 336DECISIONSOF THE NATIONALLABOR RELATIONS BOARDers.At the time of the hearing, Torres was the represent-ative of employees working for about 70 employers. Thesecretary-treasurer and chief officer of the Union wasJose E. Cadiz Ayala (Cadiz).By letter dated 31 May, Torres wrote to Chairman ofthe Board Pulido, advising that he had visited Respond-ent'sworkers and that because of some layoffs therewere too few employees to do the work. Torres furtherwrote that this condition endangered the workers'health, and he requesteda meeting as soonas possible toresolve this matter. Not having received a reply fromPulido, Torres wrote a tracer letter on 18 June, askingfor a reply. By letter dated 11 July, Pulido acknowl-edged the receipt of Torres' 18 June letter, and advisedthat the board of directors had agreed to appoint a com-mittee to meet with him, and in the near future theywould advise him of the date and hour.Subsequent to the receipt of this letter, Torres ar-ranged a meeting with Maintenance Supervisor Nigag-lioni atthe lounge of the condominium. Torres and Ni-gaglionimet on 2 July, and the business agent presentedseveral grievances on behalf of the employees. Thesegrievances are succinctly set forth in a speed letter thatthe maintenancesupervisor sent to the board of directorson the evening of the same day. (G.C. Exh. 18(b).) Themessage of Nigaglioniwas asfollows:On a visit by Mr. Miguel Torres, Union de Tron-quistasRepresentative, he brought up the followingdemands that, according to the Union, must be im-mediately corrected or ceased:1-UNIFORMS FOR UNIONIZED EM.PLOYEES. That each unionized employee beimmediately provided with 4 uniforms, and paidfor the actual value of the other 4 uniforms, in-depted (sic) to eachunionize[sic] employee.2-That Mr. Juan A. Berrios be reinstated tohis position of Handy-Man; Mr. Berrios was ap-pointed by the Union as Alternate Delegate ofthis shop.3-That the three (3) vacant positions be im-mediately filled.4-That while these vacant positions are notfilled, in accordance with the actual collectivebargaining agreement between the union and theAsociacion de Condomines de C.V.M., the use oftemporary employees be discontinued.The union is awaiting Urgent answers to thesepoints brought to our attention.Four days after the business agent'smeetingwith themaintenance supervisor, Pulido wrote Torres, stating thathe found it "very odd'-that Torres had met with Nigag-lioni,who had no authority from the president or theboard to hold this meeting. (G.C. Exh. 9(b).) Pulido thenadded that the requests made to Nigaglioni were there-fore not official. The board president concluded his letterby repeating that the director's next meeting was sched-uled for the second week of August, at which time acommitteewould be appointed that would contactTorres "in regard to the matter."A copy of this letter was sent to, and received by, Ni-gaglioni on 31 July. Nigaglioni testified that he was veryangry about the contents of the letter because Pulido hadnot informed the board of directors that he had in factauthorized Nigaglioni to meet with Torres. The supervi-sor then met with Pulido on 1 August and advised thepresident that he was resigning. Pulido' sought to placateNigaglioni and asked him to remain during the balanceof his term of presidency. Nigaglioni further testified thatthe president told him:[T]hat everything was that the Board of Directorsof Villas del Mar what they wanted to win wastime because at the end of October or the beginningof November, they were going to get rid of theunion and the employees.Nigaglioni was not placated and left the employ of theRespondent on 16 August. Pulido did not testify, and Icredit the supervisor's testimony.6On 2 August Torres responded to Pulido's letter, andstated that the parties' collective-bargaining agreementcontains a grievance procedure that requires that when acomplaint arises it must first be discussed with the imme-diate supervisor, and that Nigaglioni was the immediatesupervisor. The letter also requested that the Respondentchange its attitude "of delaying the process of collectivebargaining," and that the Respondent meet with him assoon, as possible. (G.C. Exh. 10(b).)D. The Decision to SubcontractIn February the board of directors had become con-cerned about the costs of its maintenance department,and the need of major repairs for major components,such as its elevators and cooling towers. The board wasinterested in cutting its labor costs and using the moneysaved thereby to pay for some of the majorrepairsneeded in the condominium.InMarch several outside maintenance contractorswere contacted and asked to submit a proposal in whichthe contractor would handle and perform allmainte-nance services, including workers, cleaning materials, su-pervision, payroll, and vacation. Premier Maintenance,Inc.was contacted on 15 March and submitted a pro-posed six-page contract on that date. There was no fur-ther contact between Premier Maintenance and Respond-ent for the next 6 months.About 1 August, Jose E. de la Cruz-Skerrett was re-tained as counsel for Respondent.? On the evening of 286Nigaghoni also testified about two other occasions when a memberof the board of directorsalso told him that the Respondent wanted to getrid of the Union. In mid-June,Puhdo authorized Nigaglioni to get pricequotations for uniforms for the employees. The supervisor secured a quo-tation and then placed it on Pulido's desk On seeing this, Treasurer Iri-zarry told Nigaghom "that that quotation was not necessary because soonthey would not have employees for the uniforms." The secondincidentalso occurred in mid-June at the Condominium.Irizarry complained toNigagliom that an employee had refused to do personal work in her con-dominiumWhen Nigaglioni informed her that she knew that employeeswere not supposed to do such work, she told him "that we had to get ridof theUnion and those employees." Irizarry did not testify, and I creditNigagliom's uncontradicted testimonyT Skerrett had commenced practicing law in Puerto Rico in 1974. Hetestified that he was not a labor lawyer CONDOMINIO VILLAS DEL MARAugust Skerrett met at the condominium with six of thesevenmembers of Respondent's committee.8Alsopresent were various other persons, two of whom wereexperienced labor law attorneys, who were there to givelegal advise on the Union and the parties' collective-bar-gaining agreement.Over a 4-hour period there was much discussion onmaintenance problems and whether the Respondentcould get rid of the Union and its contract in a properand legal way. The labor law attorneys, Calderon andRivera, participated in the discussion as did Skerrett. Soalso did two administrators of other condominiums, whohad past experience with union employees. At the end ofthe meeting, the board of directors instructed Skerrett tosenda letter to the Union informing it that the collec-tive-bargaining agreement would be terminated on its ex-piraton date of 30 October.By letter dated 29 August, Skerrett wrote to the Unionby certified mail, with return-receipt requested, as fol-lows:Gentlemen:You are hereby notified that pursuant and inkeeping with clause 39 of the Collective BargainingAgreement between your union and CondominioVillas del Mar, same will not be renewed and willbe considered terminated on October 30, 1985.Condominio Villas del Mar is going through anacute maintenance crisis of its physical plant andneeds to distribute its income to start improvementswhich cannot be postponed in the common areas ofthe building. The visible deterioration of its struc-ture and mechanical parts, such as elevators, requireimmediate attention.On the other hand, the Condominium requiresthe services of an Administrator, since the membersof the Board of Directors cannot continue devotingtheir free time, free of charge, to duties pertinent tosupervision.An analysis has demonstrated that a private main-tenance company can render the service now per-formed by unionized personnel at a cost substantial-ly lower than the present one, which would thenmake available funds to be used for improvementsand administration as mentioned above.At least one of the maintenance companies con-sulted has stated that they would expect to receiveand consider applications, for employment from thepersonnel which will be dismissed on October 30,1985 because of the termination of the collectivebargaining agreement.We assure you that this decision had been care-fullyweighed by the Board of Directors of Condo-minioVillas delMar, an entity which comprisesonly property owners of this building and whoseoperation does not entail profit making or gain ofany sort.On 26 September Torres replied to Respondent's noti-fication letter as follows:9 Pulido was not present.337DearAtty.de la Cruz:Making reference to your letter dated August 29,1985,where you notify us your client's-CondominioVillasdelMar, desire to regard as terminated thecollective bargaining agreement in effect betweenthe parties,we herebynotify youthat neither theUnion nor the workers are interested in regardingsaid agreement terminated,therefore within a fewdays we will submit the new demands in order tostart the negotiation.Having nothing further to'refer to, I remainSkerrett admitted that he received this letter a fewdays after its 26 September date of mail.E. CredibilityThe testimony contained a few sharp evidentiary con-flicts,and I have resolved such conflicts when theyappear in the record. From my observation of the de-meanor of the witnesses, as well as consideration of therecord, I have not found Torres or Cadiz to be crediblewitnesses. Torres particularly was an evasive, vague, in-consistent, unconvincing witness. An example is his testi-mony when asked whether he notified the Respondent ofthe Union's intent to modify the bargaining agreementduring the 60-day notice period:A. Yes we communicated.Q. How?A. That automatically comes in writing. First ofall is not the officials, the union representatives whodo this. That is done by the central offices of theunion automatically.Q. Do you have that document with you?A. No, I don't have it here.Q. Have you ever seen that document?A. I think so.Q. But you don't have it with you?A. No, I don't.Q. Did you provide that document to the Gener-al Counsel?A. I know that I sent him a letter of expirationbut I don't know.Q. You sent it?A. Yes.Q. To General Counsel?A. Yes.9Q. Could you tell us what is the date of thatletter?A. And aside from ... .MR. DE LA CRUZ: No, I would like to instructthe witness to stay in answering the question frompronouncing more, it looks like the witness is start-ing to answer other thing. I want to know if youhave that document with you, Mr. Torres?A. August 30.Q. Where is that document?A. I don't know, I don't have it.9The General Counsel never claimed to have received such a docu-ment- 338DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDQ. You don't have it.A. Not here.Q. Have theCondominio in any way given youany knowledgethat theyhave received such docu-ment?A. I am not the one who sends it.Carmen Rodriquez, the union delegate and an employeeof the Respondent,was a very sincere, honest witnessand I credit her testimony. I also credit Nigaglioni's tes-timony.While he was an excitable witness, and openlyexpressed a strong dislike for Respondent's treasurer, heanswered all questionsquickly,without hesitation, andwithout contradiction.As to Respondent's witnesses, I have found them to becredible.Skerrett and Lockheimerimpressed me withtheir forthright,candid,unemotional testimony, and Icredit their testimony.Bishop's testimony was unchal-lenged,and accountant Castillo's was largely irrelevant.F. The Eventsof OctoberTorres testified that following his letter of 26 Septem-ber he had a communicationfromSkerrett to hold ameeting with the board of directors"so that I couldpresent the grievances that the employees had." Skerretttestified that on the morning of 7 October he received atelephone call from Torres, in which the union agent ad-vised him that he could not attend a meeting thatevening with the board of directors.The two partiesthen agreed that the meeting would take place on 9 Oc-tober.toOn the afternoon of 9 October,Torres and Union Del-egate Rodriquez,met with the board of directors and At-torney Skerrett.When Torres was asked what was dis-cussed at the meeting,he replied as follows:A.We discussed the other cases that I had pre-sented to Mr. Nigaglioni ... .Q. Those are the cases that you had presented toMr. Nigaglioni on July the 26th, 1985?A. That is correct.Q. Andwere those the same cases that you weretrying to communicate with Mr. Suarez Pulidosince May 31st, 1985?A. That is correct.Q. Andwhat response,if any, was given to youby the Board members or agents of Respondent?A. Aside from that we also spoke there about thecollective bargaining agreement.Q. Andwhat was said,if you recall?A. That the collective bargaining agreement wasnot going to be renewed again,and I mentionedthere if it was economic matters, that they give us astatement because we were in the best disposition tonegotiate a new agreement.However if they're attitude was that of firing theemployees,thatwe would see each other on the10Thistestimonyof Torresand Skerrett was uncontradicted and IcredititThe recorddoes not disclose by whom or how the7 Octoberdate had been arrangedstreet,and Iwas referring to the picket line, that wewould mount a picket line.Q. Was any answer given to your request?A. No. Mr. Skerrett gathered everything that Ipresented to him and told me that he would answerme later.Union Delegate Rodriquez was also called by theGeneral Counsel to testify as to the events at the 9 Octo-ber meeting.When asked what she recalled happening atthe meeting she replied:As far as I remember from the meeting, when wemet there in the lounge, that Mr. Mickey Torresand the Attorney were there, Mr. Mickey Torresproposed something to the lawyers regarding ouruniforms and regarding Mr. Rafael Rivera, an em-ployee which they had fired.Q. What was it about the uniforms?A. Well that they had not bought uniforms for usin over two years.She further testified that after Torres and Skerrett fin-ished discussing the questions of uniforms and coworkerRafael Rivera, that Skerrett told Torres "that the unionand the work of the employeeswas goingto end as ofOctober 31." She did not recall if Torres made anyreply, and the meeting then ended.Carmen Lockheimerit testified that Torres just spokeabout the grievances, and did not make an offer that theUnion was willing to accept the same conditions of thecurrent collective-bargaining agreement. Lockheimer fur-ther testified that Torres was told that he had to presenthis demands for the bargaining agreement, but he kepton talking about the grievances. However, he finally didsay that he was going to send in all of his demands. Ac-cording to Lockheimer, the board of directors wanted toreceive the Union's demands so as to make a comparisonbetween the costs under union conditions and the costsunder a subcontractor.Skerrett testified that the purpose of the meeting wasto resolve grievances that the Union had filed for itsmembers. However, before the discussion commencedabout the grievances, he admitted that "Torres told uscollective bargaining agreement." Torres offered no ex-planation of why the Union's demands had not been pre-viously submitted. The grievances previously submittedby Torres were then discussed, with special emphasis onthe employees complaints that there were too few em-ployees to do the work required, and that the employeeswanted uniforms. After Torres and the union delegateleft the meeting, there was a short discussion on thegrievances presented by the union official, and Skerrettwas instructed to forward the board's reply.Ido not credit Torres' testimony that he mentionedthat if the collective-bargaining agreement was not goingto be renewed because of economic matters, the Re-spondent should give the Union a statement, because theUnion was in the best disposition to negotiate a new11Lockheimer was the vice president of the board in 1985, and wasthe president at thetime of the hearing CONDOMINIO VILLAS DEL MARagreement. I base this on Torres' demeanor and the con-tradictions contained in his testimony as set forth in sec-tion III,H, 2, belowIcredit Skerrett's and Lockheimer's testimony thatgrievances were discussed at length in the meeting andthat Torres was told he had to submit his bargaining de-mands, and that he stated he was about to submit themfor the Union. I also credit Lockheimer's testimony thatTorres never said that the Union was willing to acceptthe same collective-bargaining agreement.On 15 October the union office received a letter fromSkerrett in which the attorney stated that he was report-ing to Torres the decision of theBoard asto each com-plaint he had registered at the 9 October meeting. (G.C.Exh. 13(b).) Six grievances were listed Item 1 concerneduniforms,- and the Respondent denied that it had the dutyto supply them. Item 2, captioned "Work by Non-Union-izedPersonnel,"item3,"Utilizationof ProbationaryEmployees"; item 4, "Increase in Personnel";item 5,"Claim of Rafael Rivera"; anditem 6,"Seniority" wereall denied as having no meritIt isto be noted that in three different paragraphs Re-spondent's letter set forth that the parties' collective-bar-gaining agreementwas to expire on 30 October 1985.The final paragraph of the letter read as follows:Imustalso inform you, that hereinafterand untilthe date on which thisagreementconcludes, whichwill be next October 30, 1985, the differences andcomplaints must be communicated in the first place,toMrs Dinorah Rosa, Interim Administrator.Torres testified that after he received Skerrett's letter,about 17 or 18 October, he made about four or five tele-phone calls to Skerrett "none of which were answered."Becausehis calls were not being answered, "around" 20April, he discussed this problem with the Union's chiefofficial,Cadiz.Cadiz testified that he then telephonedSkerrett's office in Torres' presence, was not able toreach the attorney, so he left amessagefor the attorneyto call him. Torres also testified that Cadiz had later toldhim that he had called Skerrett about threemore times,but had never received an answer. Cadiz testified that hemade three phone calls to Skerrett's office in the firstweek of October, specifying between 1 and 9 October,andwas never able to reach Respondent's attorney.Cadiz admitted that he did not know that the parties'collective-bargainingagreementterminated on 30 Octo-berSkerrett testified that in the month of October hisoffice only received telephone calls from Torres on 7,25,28,and 31 October. 12 The first call dealt with12 Skerrett testified that his office used a wire-bound telephone mes-sage book that contains a white copy and a carbon copy for each in-bound callWhen a call comes in, if the attorney called is present and hetakes the call, no entry is made in the book by the secretary If the attor-ney is not present,the secretary makes appropriate entries in this book,and when the attorney comes into the office, he is given the white copyto return the call, and the carbon copy remains permanently bound in themessage book Skerrett wanted this book admitted into evidence to showthat there were no calls recorded from Torres that were unanswered Isustained the General Counsel's objection to its admission because Sker-rett had not made the record The secretary who made entries in the tele-339Torres' request to changethe meetingdate to 9 October.On the 25 October call, Skerrett was ona small islandcamping with his family and unable to take any calls.The Monday, 28 October, calls were received by his sec-retary, but not answered by Skerrett because he waswith a client preparing a malpracticecaseOn the fol-lowing day, 29 October, Skerrett returned Torres' call,but he was not able to reach theunion agent.On 31 Oc-tober Skerrettwas in a restauranthaving lunch when hisoffice transferred Torres' call over to the restaurant. Thelawyer andunion agentthen hada discussion,which isset forth below.Ido not credit Torres' or Cadiz' testimony as to thecalls they claim to have made to Skerrett,as I regardtheiranswers ascontrived. Torres testified that his callsoccurred from 17 or 18 October to 20 October, and thatCadiz' started on 20 October Cadiz contradicted this tes-timony bystating thathe made his calls to Skerrett'soffice between I and 8 October.It isto be noted thatTorres was able to reach Skerrett on the telephone on 7October when he wanted to change his meeting datewith the Respondent to 9 October. I credit Skerrett's tes-timony that his office received calls from Torres' officeon 7, 25, 28, and 31 October. I also credit Skerrett's testi-mony that he returned Torres' call of 28 October on thefollowing day, 29 October, and that he had a telephoneconversation with Torres on 31 October.G. Implementationof theDecision to SubcontractAs set forth in section III,D, above, in March the Re-spondent's board of directors had solicited proposalsfrom several contractors to perform all the maintenancework of the Condominium, which, if effectuated, wouldrequire the termination of the employees represented byLocal 901.On 17 October the executive committee of the boardof directors13met with acting Administrator DinorahRosa. As set forth in their minutes (G.C Exh. 5(b)) themeeting was called to discuss the proposals submitted byfour companies concerning the maintenance work of thecondominium. After studying the various proposals theexecutive committee accepted the proposal of PremierMaintenance. Its bid of $7120 per month was the lowestbid and its proposal included furnishing employees, main-tenance products,equipment, exterminating service, su-pervisor, insurance, and taxes. 14On 18 October Bishop, the owner of Premier Mainte-nance,met with the board of directors. At thismeetingBishop was informed that his company was the success-fulbidder.The proposal submitted by him in March,after being signed, became the contract between the par-phone message book was not called to authenticate it as a record kept inthe ordinary course of business1'President Pulido, Vice President Lockheimer,Treasurer Irizarry,and Secretary Mercado14The Respondent contends that its savings in a year would exceed$30,000 by subcontracting the work rather than having its own employ-ees perform the work The General Counsel stipulated that it was cheap-er for the Respondent to use the outside contractor,and that there wouldbe a saving of money,but did not stipulate that the amount would be$30,000 a year 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDties,and was to become effective on 1 November, on amonth-to-month basis.In preparation for the changeover, Board PresidentPulido sent out a bulletin (G.C. Exh. 14(b))15 to all resi-dents of the condominium that read as follows:We wish to inform you that effective October 31,1985 our union employees will cease their duties asmaintenance personnel. From November 1, 1985maintenance will be performed by a company. Weare expecting a picket line organized by our person-nelThe Board of Directors is taking all necessarymeasures to bring things back to normal within areasonable time.WE URGE YOUR COOPERATION.On 31 October the maintenance employees of Re-spondent were discharged.16 On 1 November PremierMaintenance commenced providing the maintenanceservices to the condominium with a work force of 12part-time employees and 1 full-time supervisor. Theformer employees of the Respondent were offered jobsof 20 hours a week by Premier Maintenance, but all de-clined the offer.Torres was out of town on the day of discharge, butarrived at the condominium about 4 p.m. on Friday, 1November, where he met with his members. Accordingto Torres, these employees informed him that they hadnot been paid for their vacations. Torres testified that hethen went into the office of the condominium where hetalked about the employees' pay problem to the secretaryof the administrator, Boada, and another lady, whosename he did not know, but did know her to be a memberof the board. They contacted Skerrett, and Torres talkedto him. When asked what was said he replied:A. I explained the situation and I believe that Ialso mentioned to him, now that I remember, that Itold him that if it was a matter of economy, wecould also stipulate that in the agreement, I remem-ber that I told him that also.Iknow that I told those words, but I don't re-member if it was to him or the lady from the Boardthatwas there, but I'm very sure that I did statethem.When asked again if he spoke with Skerrett, he repliedyes, and when asked what did Skerrett say, he answered:"That he would pay the employees on Saturday, thatthey should be there around 10:00 o'clock, that he wouldhave the checks ready "Skerrett did come to the condominium on Saturday, 2November, and distributed the checks. Torres did notappear. The last telephone call Skerrett had from Torresprior to the hearing was 5 November. The employeeswere picking up letters of discharge at the condominiumon that date so that they could present such letters when'6Torres received a copy of this bulletin froma union member, butthe record does not disclose his date ofreceipt16 Juan A Bernos, Matea Collazo, Mercedes Fuentes, VictorHernan-dez, Juan de Leon, Victor Ramos, and Carmen Rodriquezthey filed for unemployment compensation. Someonewanted the employees to sign a receipt for the letter,which they refused to do. The conversation ended whenSkerrett advised the office employee that receipts werenot necessary. There were no further conversations be-tween Torres and Skerrett prior to the hearing.According to Skerrett, neither he nor the board of di-rectors ever received at any time a verbal request, or awritten request, from the Union to sit down and negoti-ate with the Union on the subject of subcontracting.H. Conclusions1.As to bargaining over subcontractingThe General Counsel contends that Respondent's deci-sion to subcontract the janitorial work turned on laborcosts and was therefore a subject of mandatory bargain-ing. Second, the General Counsel contends that after theUnion received the notice from the Respondent that itwould not renew the parties' collective-bargaining agree-ment, it did request the Employer to bargain on severaloccasions, and negotiate about the Respondent's decisionto subcontract its service and maintenance work, but Re-spondent ignored its requests and thereby violated Sec-tion 8(a)(5) and (1) of the Act.Respondent, in its brief, admits that its decision to sub-contract was based on labor costs. Respondent's letter tothe Union on 29 August amply points this out. Skerrettstated therein in so many words that Respondent intend-ed to subcontract the maintenance services to a privatecompany because its analysis of costs had shown "that aprivatemaintenance company can render the servicenow performed by unionized personnel at a cost substan-tially lower than the present one."In agreement with the General Counsel and Respond-ent, I find that Respondent's decision to subcontractservice and maintenance work to an outside contractorturned on labor costs, and was therefore a subject ofmandatory bargainingOtis Elevator Co.,269 NLRB 891(1984).Respondent further contends that the Union waived itsright to bargain over the Employer's decision to subcon-tract,because the Union had ample notice from Re-spondent that it planned to subcontract this work uponthe termination of the parties' collective-bargainingagreement, and the Union never requested the Employerto bargain with it about this subject Respondent furthercontends that while the Union, by Torres' letter of 26September, stated that it would forward its demands, andthat at the 9 October meeting Torres again stated hewould forward its demands, the Union never followedthrough and never presented any demands to bargainabout any subject that would be covered by a collective-bargaining agreement, and never asked to meet andconfer specifically about subcontractingThe narrow issue that follows is whether the Unionmade a timely request to the Respondent to bargain overitsdecision to subcontract the service and maintenancework. On the basis of the entire record, I agree with Re-spondent's contentions, and find that the Union did not. CONDOMINIO VILLAS DEL MARThe record is unchallenged that pursuant to the termsof the parties' collective-bargaining agreement, the Unionreceived a 60-day notice from the Respondent.In thisletter the Employer informed the Union that the Re-spondentwas not going to renew its collective-bargain-ing agreementon 30 October, but was in fact going toterminateit.After a lapse of over 3 weeks, the Union, byTorres, finally responded to the Employer's letter in avery brief and terse letter.In this seven-line letter Torresadvised that neither the Union nor the employees wereinterestedin terminatingthe agreement, so "thereforewithin a few days we will submit the new demands inorder to start the negotiation "However, no demands were submitted in a few days,or in few weeks, or any time thereafter either orally orinwriting, by the Union to the Respondent,and no re-quest fornegotiationswas ever made by the Union.When the parties met on 9 October, the recordisclearthat themeeting wascompletely dominated by the oldgrievances submitted by Torresin hisletter of 31Mayand traced by him on 18 June and 2 August. Torres' tes-timony affirmed this, as when he was questioned aboutwhat was discussed at themeeting,he immediately re-plied that they discussed the "cases" that he had com-plained of in his letters of 31 May and 26 July.It istrue that Torres testified at the 9 Octobermeetingwhen he was told that the collective-bargaining agree-ment was not goingto be renewed, he "mentioned that ifitwas economicmatters,that theygive us a statementbecause we were in the best disposition to negotiate anew agreement." As set forth above,delegateRodriguezdid not recall such a request,and Ido not credit Torres'testimony.My additional reason for discrediting Torres'alleged statementismorefully set forthinsectionIII,H,2, below.It isalso noteworthy that Skerrett's postmeeting letterreceived by the Union on 15 October, and by Torres on17 or 18 October, again pointed out that the Respondentwould not renew the parties'bargaining agreement, justas it had done 6 weeks previously in the attorney's letterof 28 August. Also, in the same October letter, Skerrettinformed Torres that any "difference or complaints" hehad up to 30 October should be communicated to the in-terim administrator, Rosa.Assuming, arguendo, that Torres in the last 2 weeks ofOctober had telephoned Skerrett's office three or fourtimes without being able to reach him, certainly he couldhave contacted its authorized agent, Administrator Rosa.Rosa was available at the condominiums' office through-out each working day, yet Torres never attempted tovisit or telephone the administrator, and give notice thattheUnion was requesting that the Respondentbargainwith it before any work was subcontracted.Furthermore, the Union, or Torres, neversent a letter,telegram,or any other kind of communication to Pulido,the president of Respondent's board of directors, or toany other officer or member of the board, to demandthat the parties bargain over subcontracting, or its effectTorres' excuse about why he took no such action, wasthat Skerrett had told him at the 9 October meeting thateverything related tonegotiationshad to go throughSkerrett. This is unworthy of belief. In theunion agent's341earlier testimony when he described the conversation atthe 9 Octobermeeting,he never mentioned that he hadbeen told to deal only with Skerrett about negotia-tions.i'Torres did admit that Skerrett's letter receivedby the Union on 15 October did state that until 30 Octo-ber 1985, he was to take up "differences and complaints"with interim Administrator Dinorah Rosa. However,Torres contended that he did not think Rosa had thepower to deal with any mattersrelatingto negotiations.Thisargumentfalls on its own weight, as it was not nec-essary that he negotiate with her because all he had todo was leave a written or oral request with this author-ized agent,that the Union wanted to bargain with heremployer over its plan to subcontract. Torres could alsohave notified the president, vice president, treasurer, orsecretary of the board of directors, that the Unionwanted tomeet and negotiateover the subcontractingissue.All four officers were specified in the complaint asagents of the Respondent, and such agency was admittedby Respondentin its answer.Clearly, notice to any oneof these authorizedagentsby Torres would have beennotice to the Respondent that the Union was requestingnegotiationsabout subcontracting.The complaintalso allegesthat the Respondent failedto negotiate and bargain over the effects of subcontract-ing.The record is completely bare as to any evidencethat the Union requested Respondent to bargain over theeffects of subcontracting. In addition, Torres' actions on1November show that he did not request bargainingover the effects of the subcontracting, even when helearned that work had, in fact, been subcontracted andthe employees had been terminated on the previous day.By his own testimony, he talked to the administrator'ssecretary, and then to Skerrett on the telephone, onlyaboutsecuringthe employees' vacation pay that was dueunder the now-expiredbargainingagreement.On the entire record, I find that the Union did havetimely and proper notice of the Respondent's decision tosubcontract its servicemaintenancework, and that itfailed to request bargaining over such decision, and thatin failingto requestbargaining, itwaived its right to bar-gain about such subcontracting. I further find that theUnion never requestedbargainingover the effects of itsdecisionAccordingly, I conclude that the Respondent'sconduct did not constitute unfair labor practices withinthe meaningof Section 8(a)(5) and (1) of the Act. Haw-thornMellody,275 NLRB 339 (1985);U.S. Lingerie Corp.,170 NLRB 750 (1968).2.As to providing financial informationThe General Counsel correctlystatesin her brief thatSection 8(a)(5) of the Act requires an employer to fur-nish requested financial information, when the employerclaimsan inability to grant an increase in wages. Howev-er,Respondent stated at the hearing that it was notclaiming itdid not have the money to pay the wages of" In Torres' affidavit given on 13 December, Torres stated that at the9 October meeting he asked the board of directors with whom he woulddeal in negotiations, and that Skerrett replied that they would let himknow Torres concluded that paragraph by stating, "They never an-swered my question " 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDitsemployees, but by subcontracting it could realize ayearlysavingof money that would be used to recondi-tion its physical plant. Under the facts of this case it isnot necessary to resolve the thorny issue of whether Re-spondent had a duty to supply financial information tothe Union, as I find that the Union never requested suchfinancial informationThe charge filed by Torres with the Regional Officeon 1 November (G.C. Exh. 1(a)) contains no allegationwhatsoever that the Union requested the Respondent tofurnish itwith financial information or financial state-ments.The General Counsel first learned of such an alle-gation on 28 February 1986, the Friday before the trialdate.On that date, Torres came to him and advised thatat the 9 October meeting he had in fact requested Re-spondent to furnish the Union with financial informationregarding its economic condition, including financialstatements on which the Respondent based its claim ofinability to continue employing the unit employees.As set forth in section III,F, above, Torres testified atthe hearing that after he was told at the 9 October meet-ing that the bargaining agreement was not going to berenewed, "I mentioned there that if it was an economicmatter, that they give us a statement because we were inthe best disposition to negotiate a new agreement." Oncross-examination, Respondent counsel had Torres readan excerpt from the affidavit he had given to an NLRBagent on 13 December during its investigation of theUnion's charges. It read as follows:They never spoke to me about the economic prob-lems there at Condominio Villa del Mar Had theyspoken to me about the problem we would havemade an agreement to continue with the sameagreement for three (3) more years But no onetalked to me about the problem.When asked to explain the difference in his statementof 13 December and his testimony of 3 March, Torreswas argumentative and inconsistentWhen asked if hethought his memory would be better on 13 December or28 February 1986 about what occurred on 9 October, hereplied, "On both dates." I credit Torres' affidavit of 13December over his testimony of 3 March 1986, and findthat he did not request the Respondent to furnish theUnion with financial information. I shall recommendtherefore that this allegation of the amended complaintbe dismissed.Alvin J. Bart &Co., 236 NLRB 242 (1978),enf denied on other grounds 598 F.2d 1267 (2d Cir.1979);Steelworkers Local 15167 (Memphis Folding Stairs),258 NLRB 484 (1981)3.As todiscriminationThe General Counsel charges Respondent with dis-crimination under Section 8(a)(3) and (1) of the Act byitsdischarge of the seven maintenance employees, alleg-ing that such discharges were made to get rid of theUnion. In applying the teachings ofWright Line,251NLRB 1083 (1980),18 I find that the General Counsel'Enfd 662 F 2d 899 (1st Cir 1981), cert denied 455 U S 989 (1982)has sustained her burden of establishing a prima faciecaseby the fact that the seven discharged employeeswho belonged to the Union motivated Respondent's de-cision to discharge them.It istrue that the Respondent and the Union had goodrelationsfor the 10-year history of their bargaining rela-tionship.Lockheimer, who had served on the board ofdirectors of 7 years, while owning a condominium for 10years, testified that the parties had a "very nice relation."She could only recall one picket line, which had oc-curred many years before 1985, and it had lasted about 1or 2 days. This testimony was uncontradicted and iscredited.However, the record is clear that Respondentwanted to get rid of itsunionemployees for a longperiod of time. It first considered having a subcontractorperform its work in February. This was followed up bysecuring bids from outside contractors in mid-March. InJune the treasurer, Irizarry, told Supervisor Nigaglionithat it was not necessary to have quotations for uniformsbecause soon there would be no employeestowear uni-forms. In early August, Pulido informed Nigaglioni thatat the end of October Respondent was going to get ridof the Union and the employees. At a meeting in lateAugust, the Respondent decided that it would terminateits agreement with the Union, and on 17 October it con-tracted the condominium'smaintenancework to Premi-um Management.The inevitable result of this was that itsemployees were no longer needed and they were termi-natedon 31 October.However, I further find that Respondent has success-fully rebutted the General Counsel's prima facie case byshowing that the employees were discharged for bonafide economic reasons. The testimony that Respondent'sphysical plant needed many major overhauls was uncon-tradicted.While the record does not show how muchmoney would have been saved by subcontracting thework, the General Counsel stipulated that it would havebeen cheaper to have had the work done by an outsidecontractor.The Respondent notified the Union of its intention tosubcontract the work andterminateitsunion employees60 days prior to the effective date of such action. Thisgave the Union ampletimeto negotiate and bargain withthe Respondent and try to change its decision. Duringthis period of time, the Union made no attempt to bringthe Respondent to thebargainingtable, but slept on itsright to do so. Possibly, if negotiations had been held,the Union might have agreed to enough cuts in wages orother benefits to have caused the Respondent to decideagainstsubcontracting out the work, and to keep usingthe unit employees under a less costly collective-bargain-ing agreement.However, by its failure to request bar-gaining,no give and take could take place, and theUnion forfeited its right to try to convince the Respond-ent not to subcontract the service and maintenance work.Accordingly, I find that the General Counsel has notsustainedhis burden of proof that the unit employeeswere discharged because they joined and assisted theUnion, as I have concluded above that they were dis-charged for bona fide economicreasons.Iwill, there- CONDOMINIO VILLAS DEL MAR343fore,recommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.Local901 is a labor organization withing the mean-ing of Section2(5) of the Act.3.The GeneralCounsel has failed to prove(a) that theRespondent refused to bargain collectively with the rep-resentatives of its employees about the subcontracting ofworkor the effects of such subcontracting;(b) that theRespondent failed to furnish it with financial information;and (c)that the Respondent discharged its employees be-cause they joined and assisted the Union,and in order todiscourage employees from engaging in union activitiesfor the purpose of collectivebargaining or mutual aidand protection.4.TheRespondent had not engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and(5) of the Act.On thesefindingsof fact andconclusionsof law andon the entirerecord,I issue thefollowing recommend-edY°ORDERThe complaint is dismissed in its entirety.20 If no exceptions are filed asprovided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions,and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses